FILED
                             NOT FOR PUBLICATION                             MAY 22 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



LOVEJIT SINGH,                                    No. 09-71974

               Petitioner,                        Agency No. A075-319-350

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted May 15, 2012 **

Before:        CANBY, GRABER, and M. SMITH, Circuit Judges.

       Lovejit Singh, native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

decision denying his application for asylum. We have jurisdiction under




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings.

Kumar v. INS, 204 F.3d 931, 933 (9th Cir. 2000). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Singh failed to meet

his burden of establishing past persecution or a well-founded fear of future

persecution. See 8 C.F.R. § 208.13(a); see also Halim v. Holder, 590 F.3d 971,

975-77 (9th Cir. 2009). In the absence of past persecution, Singh’s humanitarian

asylum claim necessarily fails. See 8 C.F.R. § 208.13(b)(1)(iii).

      PETITION FOR REVIEW DENIED.




                                          2                                    09-71974